DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannese et al. (US 2008/0155442) in view of Zhang et al. (US 2017/0256449). 
Regarding claim 1, Pannese et al. disclose using an integrated sequence of processing steps executed on a common manufacturing platform hosting a plurality of processing modules (Figure 1)[0044-0045] including one or more film-forming modules (110) [0047], one or more etching modules (110)[0047], and one or more transfer modules (112), the integrated sequence of processing steps wherein the integrated sequence of processing steps is executed in a controlled environment (vacuum)[0050]  within the common manufacturing platform and without leaving the controlled environment, and wherein the one or more transfer modules (112) are used to transfer the workpiece between the plurality of processing modules while maintaining the workpiece within the controlled environment.
Pannese fails to disclose the workpiece having a pattern of metal features in a dielectric layer wherein exposed surfaces of the metal features and exposed surfaces of the dielectric layer together define an upper planar surface; selectively etching the metal features to form a recess pattern by recessing the exposed surfaces of the metal features beneath the exposed surfaces of the dielectric layer and depositing an etch stop layer over the recess pattern using one of the one.
Zhang et al. disclose the workpiece having a pattern of metal features (122) in a dielectric layer (114) wherein exposed surfaces of the metal features and exposed surfaces of the dielectric layer together define an upper planar surface (the examiner notes the applicant could use the etch from figures 6B and 6c in order to get the metal features and exposed surfaces of the dielectric layer together define an upper planar surface) ; selectively etching the metal features to form a recess pattern by recessing the exposed surfaces of the metal features beneath the exposed surfaces of the dielectric layer (figure 7C) and depositing an etch stop layer (124) over the recess pattern (figure 7D).
The examiner submits the combination of Pannese et al. and Zhang et al. would result in the etching, disclosed in Zhang using one of the one or more etching modules (110) disclosed in  Pannese. 
 The examiner submits the combination of Pannese et al. and Zhang et al. would result in the deposting, disclosed in Zhang, using one of the one or more film forming modules (110) disclosed in  Pannese. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Pannese and Zhang because the system in Pannese will increase efficiency by processing more that one wafer at a time in different modules. (As evidence, see Kumagai et al. [0002](US 2015/0133044).)
Regarding claim 3, Zhang et al. disclose cobalt [0030].
Regarding claim 4, Pannese et al. disclose a controlled environment includes a vacuum [0050].
Regarding claim 5, Pannese et al. the etching and deposition steps would occur in the controlled environment [0047, 0050]. 
Regarding claim 8, Zhang et al. disclose layer 124 is made of tantalum nitride [0032]. 

Claim(s) 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannese et al. (US 2008/0155442) in view of Zhang et al. (US 2017/0256449) as applied to claim 1 above and further in view of Bentley et al. (US 2019/01115444). 
Pannese and Zhang disclose the invention supra. Zhang disclose a liner between the fill and the dielectric material.
Pannese and Zhang fail to disclose the metal feature comprises a ruthenium (fill) film layer.
Bentley disclose the metal feature comprises a ruthenium (fill) film layer [0031].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  (Bentley discloses that the metal fill(feature) could be either cobalt or ruthenium.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ruthenium fill would conduct electricity.)
Regarding claim 6, Zhang et al. disclose liner layer 124 is made of tantalum nitride [0032].

Regarding claim 7, Zhang et al. disclose the liner film layer is etched such that the liner film layer is coplanar with the etched metal features to form the recess pattern (figure 7C). 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannese et al. (US 2008/0155442) in view of Zhang et al. (US 2017/0256449) as applied to claim 1 above and further in view of Liou et al. (US 2020/0135552).
Pannese and Zhang disclose the invention supra. Zhang disclose a liner between the fill and the dielectric material.
Pannese and Zhang fail to disclose depositing a second dielectric material on the etch stop layer to form an interlayer dielectric film over the recess pattern. 
Liou et al. disclose forming a depositing a second dielectric material (150) on the etch stop layer (124) to form an interlayer dielectric film over a metal feature (fig. 1F). 
The combination of Pannese and Zhang and Liou would form the second dielectric over the metal recess disclosed in Zhang and the second dielectric would be formed in a film forming module disclosed in Pannes.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The second dielectric layer over the etch stop layer.) 
One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Liou et al. disclose the second dielectric material is a silicon oxide [0037 discloses 150 is similar to 108, 0031 discloses 108 is silicon oxide].
Allowable Subject Matter
Claims 11-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art does not teach or reasonably suggest in conjunction with all the claim limitations: further comprising transferring the workpiece outside of the controlled environment to form a photoresist layer on the second dielectric material (claims 11-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817